
Speaking from this high rostrum of the United Nations, I
would like first of all to congratulate you, Sir, on your
election to the high office of the presidency of the General
Assembly. I am convinced that, having received such a
high honour, you will be successful in your conduct of this
forum that is so important in the life of the world
community.
Reflecting on the past, we can state with satisfaction
that the United Nations, by traversing the difficult road
of overcoming political and ideological confrontation, has
saved humanity from a new global catastrophe. Today
we can say with confidence that the United Nations is a
universally recognized instrument of peace and
construction.
We commend the United Nations peace-keeping and
humanitarian efforts in Tajikistan. I consider it my duty
to convey the sincere thanks of the Tajik people to the
United Nations, the donor countries, the international
organizations - in short, to everyone who is doing
everything possible to help our State in these hard times.
There is no need to describe in detail all the
hardship that has befallen our long-suffering motherland.
The wounds of the civil war, that serious illness of our
society, cannot be healed either by surgical intervention
or by compulsory treatment. They are healed only when
the victim himself becomes aware of his affliction and
makes the most effective use of all possible means
necessary for recovery.
To the credit of the people of my country, it should
be said that they were able to put an end to bloodshed,
lawlessness and terror and start a constructive life.
Experiencing a severe lack of time and an extremely
heavy burden of political, social and economic problems,
we were able to consolidate a tendency towards the
stabilization of the situation in our country. Today we can
state with confidence that the situation differs radically
from that prevailing at the beginning of last year.
1


Recognizing its responsibility for the destiny of the
country, the Government of Tajikistan firmly declared its
commitment to values common to all humanity and its
resolve to start building a democratic and secular State
based on the rule of law. In order to realize these
intentions we have launched the constitutional process in
our country.
In the course of drafting the Constitution we were
guided by the experience of countries with established
democratic traditions and advice given by highly qualified
experts of the United Nations and the Conference on
Security and Cooperation in Europe (CSCE). We sought to
take into consideration the high standards set up in the
basic documents of the Helsinki process so that the new
Constitution would ensure to the fullest extent possible the
protection of inalienable human rights.
We intend to conduct a referendum so the whole
population can decide on the adoption of the new
Constitution, the results of which will reinforce hope for
achieving further progress in the development of society
and the State. The proposed draft Constitution will provide
a legal basis for subsequent democratic transformations and
reforms. It will undoubtedly accelerate them and make
them irreversible. Furthermore, the President of the
Republic of Tajikistan, elected by the whole population,
will enforce the Constitution and guarantee the State’s unity
and integrity.
In our domestic policy the principal issues for our
country’s political leaders have become the questions of our
nation’s spiritual revival, of the halting of senseless
confrontation and of the creation of a social basis for
mutual understanding and forgiveness. The solution of
these problems will help achieve maximum progress
towards national reconciliation.
Let me describe briefly to the Assembly our view of
the problem. Addressing the General Assembly at its forty-
eighth session, I stated that political dialogue was the only
possible way of untying the internal Tajik knot and
achieving national reconciliation and that it was one of our
highest priorities. A careful study of the state of society,
and of public opinion in particular, gave us the idea of
entering into dialogue with those who have never concealed
their desire to seize power by force. In doing so we used
all possible means, including regional and international
mechanisms. Only the good will demonstrated by the
leaders of Tajikistan made it possible to start and to
develop the negotiating process.
The importance of the initiatives put forward by the
Secretary-General, the decisions of the Security Council
and the assistance of the Conference on Security and
Cooperation in Europe in accelerating the national
reconciliation process should be particularly emphasized.
We deeply appreciate the unwavering attention of
the Secretary-General, His Excellency Mr. Boutros
Boutros-Ghali to all the problems of Tajikistan, and we
take this opportunity to express to him our sincere
gratitude.
We appreciate no less deeply the activities of the
Secretary-General’s Special Envoy to Tajikistan, Mr.
Ramiro Piriz-Ballon, of the United Nations Observers in
Tajikistan and of the CSCE mission. All of them have
made a valuable contribution to the elaboration of the
negotiating mechanisms.
I would like to note with satisfaction the hopeful
results of the political consultations between us and the
Tajik opposition, with the mediation of Mr. Ramiro
Piriz-Ballon, which took place in Tehran in the second
half of September 1994. The parties signed the
Agreement on a cease-fire and stopping hostile actions,
and we consider this to be an important step towards the
achievement of national reconciliation, peace and stability
in Tajikistan. The Security Council and the international
community noted with satisfaction the signing of that
document. From this rostrum I would like to express the
hope that the question of dispatching United Nations
military observers to Tajikistan will be resolved without
delay.
I express our gratitude to the Governments and the
peoples of the Russian Federation, the United States of
America, Kazakhstan, Uzbekistan, Kyrgyzstan, the Islamic
Republic of Iran, the Islamic Republic of Pakistan and
other concerned parties and countries for their assistance
in the promotion of the inter-Tajik dialogue.
However, I must state with regret that there have
been recurrent outbreaks of violence, initiated by the
unmotivated escalation of the armed opposition and
manifested in acts of terror, taking of hostages and other
subversive actions. We consider these actions a deviation
from political methods of resolving contentious questions
and reconciling existing contradictions. We also see them
as showing disregard of the international community’s
appeal to the Tajik parties to show restraint and
countenance no action that might impede the process of
negotiations.
2


Despite those actions, the political leaders of
Tajikistan took a series of practical steps to strengthen
confidence-building measures. At its twentieth session the
Parliament of Tajikistan decided to postpone the
referendum and the elections. The aim of this initiative of
the members of Parliament was to involve the widest
possible spectrum of political forces in the constitutional
process, to give everyone wishing to return home an
opportunity to do so and to let all our compatriots who had
the bad fortune to be outside the country take part in the
elections. We are using this extra time to make proper
preparations for addressing organizational questions
concerning the invitation of observers from the United
Nations, the CSCE, other international organizations and
interested countries to the elections.
We reaffirm our principled position to solve existing
contentious questions by means of dialogue. We are
convinced that the opposition’s reliance on force and the
commensurate reaction to it may cause unpredictable
consequences leading to the undermining of the stabilization
process and of the positive decisions reached during
negotiations.
At the same time I consider it necessary to draw the
Assembly’s attention to another very important aspect of
this problem. It seems that the irreconcilable wing of the
opposition is cultivating plans of expanding the
geographical scope of the inter-Tajik conflict by instituting
the use of mercenaries in the armed confrontation. This
creates conditions for the internationalization of the conflict,
which may in turn threaten to spread the confrontation
throughout Central Asia. It is easy to imagine what serious
consequences this may have.
Speaking from this rostrum, I must draw the
Assembly’s attention to our anxiety over the current
situation in the neighbouring Islamic State of Afghanistan.
The world cannot remain indifferent to the situation in that
country, where internecine war came to dominate social
relations. The Afghan conflict has brought forth a
dangerous phenomenon: the emergence of anarchic
geographical units that can become a base for international
terrorism and unpunished trafficking in weapons and drugs.
The situation on the Tajik-Afghan border keeps a vast
region in tension. Central Asia’s fragile backbone of
political balance may not withstand the high pressure, and
the destructive processes taking place in Afghanistan right
now may lead to a regional cataclysm. We urge that the
Afghan problem be given the world Community’s most
serious consideration. Furthermore, we are convinced that
the alleviation of tension in Afghanistan will significantly
and positively influence the solution of the inter-Tajik
conflict. We have no doubt that the people of
Afghanistan will ultimately achieve reconciliation and
restore peace to their country. We sincerely wish the
people of Afghanistan success in achieving these goals as
soon as possible.
In current circumstances, with many hotbeds of
tension caused by the cold war still existing, the
peace-keeping efforts of the world community have a
particularly important role. It is evident that there are
certain rules limiting the use of United Nations
peace-keeping forces, which reduces the effectiveness of
measures taken by the Organization in this regard.
I would once again like to draw the attention of the
Security Council and the Assembly squarely to the
question of giving to the Commonwealth of Independent
States (CIS) joint peace-keeping forces in Tajikistan the
status of a United Nations operation. The CIS countries
are helping Tajikistan with the protection of its southern
borders, which are at the same time the borders of the
Commonwealth. In this regard we recognize the special
and leading role of Russia, which has been and remains
the guarantor of stability and security for all Central
Asian States. We do not believe the presence of the CIS
peace-keeping forces in our country contradicts the
decisions of the Security Council or the initiatives of the
Secretary-General aimed at achieving peace in Tajikistan.
Moreover, from our point of view, these forces are the
decisive factor in deterrence and in overcoming a state of
crisis on the Tajik-Afghan border. Taking a wider view
of this problem, one might even see the outlines of a new
concept of security for the whole of Central Asia. We
still hope the Security Council will find it opportune to
reconsider our initiative to call a special meeting of the
Council to consider the situation in and around Tajikistan,
as well as the question of giving the CIS joint
peace-keeping forces the status of a United Nations
peace-keeping force.
The tragedies of the peoples of Bosnia and
Herzegovina, Rwanda, Somalia and the hot spots in the
CIS all give evidence of the fact that the danger of
nuclear catastrophe has been replaced by civil conflicts
caused by international, religious or ethnic differences and
that their recurrence is becoming the primary problem for
the world community.
I should like to say a few words on the question of
the proposed reform of the Organization. On the whole
3


we support the idea of expanding the Security Council.
Such a step, on the one hand, would reflect the global
changes taking place in today’s world and, on the other
hand, would give an opportunity to achieve a more
balanced representation in the Council.
The emerging consensus on the need to enlarge the
number of seats in the Security Council will probably
improve the efficiency of this central body of the United
Nations. In other words, the Council will enhance its
potential, acquire more dynamism, increase the variety of
decisions it takes and generate a wider spectrum of ideas.
The world is diverse and is thus unique. Its diversity,
however, does not preclude the process of integration. A
praiseworthy example is Europe. A better future for
mankind is apparently based on these kinds of processes.
Tajikistan as a member of the world community sees
the future of its development in the integration processes on
various levels, in cooperation with neighbouring and distant
countries, regions and international organizations.
The activities of the CSCE have proved to us the
efficiency of such cooperation. Its informal approach to the
accelerated integration of Tajikistan into the international
community and the realization of the mandate of the CSCE
Mission to Tajikistan will undoubtedly be among the major
factors in the achievement of national reconciliation in our
country. To a considerable extent we rely upon CSCE
assistance to enhance democratic institutions and create a
society founded on the rule of law and on the basis of high
standards that will provide universal human rights and
freedoms for every citizen. While carrying out active
preparation for the upcoming Budapest summit meeting, we
hope to put forward at that important forum our view of the
problems and to define the areas of cooperation.
Undoubtedly for us the question of participation in the
Commonwealth of Independent States is vital.
Our present position is that independence and
sovereignty is not a sword but is rather the shield of a
nation that must be strong but not heavy. Independence
should not burden human lives but on the contrary should
make everybody’s life easier and give all people on Earth
the opportunity to be equal. Principles of independence and
sovereignty in the current period of history must be flexible
and diverse, for the main goal is to ensure that people who
used to have deeply rooted historical ties now have an
opportunity for a wider realization of their economic and
spiritual potential in the interests of future generations.
It is precisely in this light that we consider the
development of the Commonwealth of Independent States
that is trying to find a mutually acceptable form of
integration without harming national interests. Despite
well-known difficulties the Commonwealth of
Independent States pragmatically searches for ways to
rationalize all mechanisms of interaction among its
members.
I am convinced that the leadership and the people of
States members of the Commonwealth of Independent
States have by now recognized the truth that it is
unrealistic to expect that, alone, a country can expect to
solve the task of renewing society and of carrying out
reforms. We are facing the historical reality of building
our future by cooperative and coordinated efforts.
In the post-Soviet period, Russia - a permanent
member of the Security Council - has assumed a heavy
burden and responsibility for peace-keeping on a greater
part of the territory of the former Soviet Union. We note
with deep satisfaction that these supreme efforts of Russia
have started to bring results. The multinational nation of
Tajikistan highly appreciates and welcomes the
peace-keeping activities of Russia.
I should like to note in this context that the ideas of
concluding a comprehensive nuclear test-ban treaty, of
adopting the decision on the Non-Proliferation Treaty’s
open-ended and unconditional extension, of developing
regional programmes to strengthen peace and security,
and other proposals put forward by Mr. Boris Yeltsin,
President of the Russian Federation, in his address to the
forty-ninth session of the United Nations General
Assembly and aimed at strengthening international
security, all deserve the broadest support.
Tajikistan notes with gratitude the initiatives by
Uzbekistan to bring about a peaceful solution to the intra-
Tajik conflict and to ensure security and stability in the
region of Central Asia.
We highly appreciate our good-neighbourly relations
with the States of Central Asia. We hope that the sphere
of their integration efforts will expand in the interests of
all countries of the region of Central Asia. They deserve
careful study and support.
Nowadays it is universally recognized that alongside
political questions, problems of social and economic
development have assumed the same importance and
urgency. The correctness of this statement is confirmed
4


by the conclusions reached at the end of the high-level
Economic and Social Council segment, that we support and
approve. It is our firm conviction that the main aim of
restructuring the United Nations should be to preserve and
increase its potential to solve the whole range of
development issues.
For the Republic of Tajikistan which has found itself
in the hard grip of a transitional period aggravated by the
consequences of tragic events in recent years, the problem
of economic survival has become a critical test. According
to the "development indicators" data published by the
World Bank, Tajikistan has been included in the group of
countries with the lowest level of per capita income.
Today Tajikistan badly needs the help of the
international community, not only to restore its economy
but also to create the conditions for long-term development.
Our country, which is a land-locked State, is counting on
special attention from the international community in
matters of economic and social development, and hopes that
its appeal to include Tajikistan in the group of least
developed countries will be properly understood and
supported by the United Nations community.
I assure Members that the highest objective for the
leaders of the Republic of Tajikistan is the achievement of
values common to all humanity, calmness and peace in our
Republic, the creation of a unified, peaceful, developed
State of Tajikistan. And I hope that all countries of the
world will help us to achieve this noble objective.
Eighty years ago the fire of the First World War broke
out, and very soon - in a few months - humanity will mark
the fiftieth anniversary of the end of the Second World
War. These dates will forever be inscribed in the history
of the twentieth century, in the history of the world. Still,
the dates themselves are not as important as the lessons
which these events have taught us.
The bitter experience of the Second World War
persuaded the leading Powers of the necessity to create an
international organization the aim of which would be the
maintenance and enhancement of peace all over the world.
The main achievement of the United Nations during the
almost 50 years of its existence has been saving humankind
from the fire of a new world war, and its development has
taken place on the basis of enhancing mutual understanding
and cooperation, taking into account the interests of all
parties, and the equality of large and small nations in the
name of preserving our planet for future generations.
Now, at the end of the twentieth century, it gives us
great hope that the world community will not only
prevent the outbreak of a third world war but will do its
best to make sure that the twenty-first century will
become a period of creativity and calm on the whole
planet.
